Van Brunt, P. J.
It seems to me that fatal error was committed in allowing proof of other transactions between these parties of a nature claimed to be similar to the one at bar. A plea of usury cannot be sustained by proof *821that the plaintiff has been accustomed to take usury. Neither can the claim of the defendants in this action be sustained by proof that they have had previously like transactions with the plaintiff. I therefore dissent.
O’Brien, J.
If the plaintiff could maintain the action, then, I think, it would be error to allow evidence of prior transactions of a similar nature between the parties. The action, however, is one in equity, and one of the principles of a court of equity requires a suitor to come therein “with clean hands.” It is here sought to enforce a mortgage lien which had its inception in violation of law, and it is shown that shortly after receiving the alleged security the plaintiff not only instituted proceedings in bankruptcy against the husband by filing a petition without disclosing his security, but verified a proof of loss in which he stated that he had received no security, and thereafter voted as an unsecured creditor for an assignee, which a secured creditor could not lawfully do. I do not think that a court of equity should aid plaintiff, and, as the court below dismissed his complaint, I do not think the judgment should be disturbed. I therefore concur in the result reached by Mr. Justice Lawrence.